Exhibit 10.1
 
FIRST AMENDMENT


THIS FIRST AMENDMENT dated as of August 8, 2008 (this “Amendment”) amends the
Fourth Amended and Restated Credit Agreement dated as of December 28, 2007 (the
“Credit Agreement”) among Middleby Marshall Inc. (the “Company”), The Middleby
Corporation (the “Parent”), various financial institutions (the “Lenders”) and
Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Capitalized terms used but not defined herein have the
meanings set forth in the Credit Agreement.
 
WHEREAS, the parties hereto desire to amend the Credit Agreement as more fully
set forth herein;
 
NOW, THEREFORE, the parties hereto agree as follows:
 
SECTION 1  Amendments.  Subject to the satisfaction of the conditions precedent
set forth in Section 3, the Credit Agreement is amended as set forth below.
 
1.1          Addition of Definitions.  The following new definitions are added
to Section 1.1 in proper alphabetical sequence:
 
Computation Date - see Section 2.3.9.
 
Dollar Equivalent means, at any time (i) with respect to any amount denominated
in Dollars, such amount, and (ii) with respect to any amount denominated in a
currency other than Dollars, the equivalent amount in Dollars as determined by
the Administrative Agent at such time on the basis of the Spot Rate for the
purchase of Dollars with such currency on the most recent Computation Date.
 
Euro and € means the single currency of the participating member states of the
European Union.
 
Spot Rate for a currency means the rate quoted by the Administrative Agent as
the spot rate for the purchase by the Administrative Agent of such currency with
another currency through its Foreign Exchange Trading Center (or such other
office of the Administrative Agent or an affiliate thereof as the Administrative
Agent may select for any particular currency) at approximately 11:00 a.m.
(Chicago time) on the date two Business Days prior to the date as of which the
foreign exchange computation is made.
 
1.2           Definition of Pro Forma EBITDA.  The definition of Pro Forma
EBITDA is amended by (a) inserting the following proviso immediately after the
semi-colon (and immediately prior to the word “and”) at the end of clause (i):
 
provided that in the case of the proposed Acquisition disclosed to the
Administrative Agent prior to August 1, 2008, the historical net income of the
target entity shall be increased (to account for cost savings resulting from the
closing of (a) a division of the target entity and (b) the target entity’s
headquarters, as reflected in financial information delivered to the Lenders in
connection with the First Amendment to this Agreement) by an amount equal to
 
-1-

--------------------------------------------------------------------------------


 
the product of (i) $24,000,000 multiplied by (ii) a fraction, the numerator of
which is the remainder of 365 minus the number of days that have elapsed since
the consummation of such Acquisition and the denominator of which is 365;
 
and (b) deleting the first parenthetical clause in clause (ii) (which currently
reads “(or division or similar business unit)”) and substituting the following
therefor:
 
(or division or similar business unit, but in any event excluding, to the extent
any aspect thereof may constitute a disposition, the items referred to in
subclauses (a) and (b) of the proviso to clause (i) above.
 
1.3           Definition of Stated Amount.  The definition of Stated Amount is
amended in its entirety to read as follows:
 
Stated Amount means, with respect to any Letter of Credit at any date of
determination, the maximum aggregate Dollar Equivalent amount available for
drawing thereunder at any time during the remaining term of such Letter of
Credit under any and all circumstances (including after giving effect to any
increase therein that may be required by the terms thereof), plus the aggregate
Dollar Equivalent amount of all unreimbursed payments and disbursements under
such Letter of Credit.
 
1.4           Currencies of Letters of Credit.  Section 2.1.2 is amended by (a)
replacing the reference to “$25,000,000” with “$50,000,000” and (b) adding the
following two sentences at the end thereof:
 
Letters of Credit may be issued in Dollars, Euros or any other currency that (i)
is freely traded in the interbank foreign exchange markets, (ii) is freely
convertible into Dollars and (iii) has been approved by the applicable Issuing
Lender and the Administrative Agent.  In the case of a Letter of Credit not
denominated in Dollars, the Company shall reimburse the Issuing Lender in such
other currency, unless (A) the Issuing Lender (at its option) shall have
specified in in writing that it will require reimbursement in Dollars or (B) in
the absence of any such requirement for reimbursement in Dollars, the Company
shall have notified the Issuing Lender promptly following receipt of the notice
of drawing that the Company will reimburse the Issuing Lender in Dollars.
 
1.5           Reimbursement Obligations.  The second sentence of Section 2.3.3
is amended in its entirety to read as follows:
 
If the Company fails to reimburse the Issuing Lender by the date and time
specified in the preceding sentence, then the Administrative Agent shall
promptly (a) determine the Dollar Equivalent amount of the unreimbursed drawing
(the “Unreimbursed Amount”) and (b) notify each Lender of such unreimbursed
drawing and the Dollar Equivalent amount of such Lender’s Percentage of such
Unreimbursed Amount.
 
1.6           Funding by Lenders to Issuing Lenders.  The text of Section 2.3.5
is amended in its entirety to read as follows:
 
-2-

--------------------------------------------------------------------------------


 
If an Issuing Lender makes any payment or disbursement under any Letter of
Credit and such payment or disbursement is not reimbursed (by the making of Base
Rate Loans or otherwise) by the date and time specified in the first sentence of
Section 2.3.3) or if any reimbursement received from the Company in respect of a
payment or reimbursement under any Letter of Credit is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender shall be obligated to fund its participation in
such Letter of Credit by paying to the Administrative Agent for the account of
such Issuing Lender its pro rata share (according to its Percentage) of the
Dollar Equivalent amount of such payment or disbursement (but no such payment by
any Lender shall diminish the obligations of the Company under Section 2.3.3),
and upon notice from the applicable Issuing Lender, the Administrative Agent
shall promptly notify each other Lender of such obligation.  Each other Lender
irrevocably and unconditionally agrees to so pay to the Administrative Agent in
immediately available funds for the applicable Issuing Lender’s account the
Dollar Equivalent amount of such other Lender’s Percentage of such payment or
disbursement.  If and to the extent any Lender shall not have made such amount
available to the Administrative Agent by 2:00 P.M. on the Business Day on which
such Lender receives notice from the Administrative Agent of such payment or
disbursement (it being understood that any such notice received after noon on
any Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the applicable Issuing Lender’s account forthwith on
demand for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in
effect.  Any Lender’s failure to make available to the Administrative Agent its
Percentage of the Dollar Equivalent amount of any such payment or disbursement
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent such other Lender’s Percentage of the Dollar
Equivalent amount of such payment, but no Lender shall be responsible for the
failure of any other Lender to make available to the Administrative Agent such
other Lender’s Percentage of the Dollar Equivalent amount of any such payment or
disbursement.
 
Section 1.7            Prepayments.  Section 6.3 is amended in its entirety to
read as follows:
 
 6.3           Prepayments.  
 
6.3.1        Voluntary Prepayments.  The Company may from time to time prepay
Loans in whole or in part, without premium or penalty; provided that the Company
shall give the Administrative Agent (which, in the case of Revolving Loans,
shall promptly advise each Lender) notice thereof not later than 10:00 A.M. (or,
in the case of prepayment of Swing Line Loans, 12:00 noon) on the date of such
prepayment (which shall be a Business Day), specifying the Loans to be prepaid
and the date and amount of prepayment.
 
-3-

--------------------------------------------------------------------------------


 
6.3.2         Mandatory Prepayments.  If, on any Computation Date, the
Administrative Agent determines that the Total Outstandings exceed the
Commitment Amount, then (a) the Administrative Agent shall promptly notify the
Company and (b) the Company shall promptly upon receipt of such notice prepay
Loans in an amount (rounded upward, if necessary, to an integral multiple of
$100,000) sufficient to eliminate such excess.
 
6.3.3        All Prepayments.  Each partial prepayment of Revolving Loans shall
be in a principal amount of $500,000 or a higher integral multiple of $100,000;
provided that if, as a result of the making of Base Rate Loans pursuant to
Section 2.3.3 or 2.4.3, the aggregate principal amount of all Revolving Loans is
not at least $500,000 and/or is not an integral multiple of $100,000, then the
next prepayment of Revolving Loans shall be in an amount that causes the
aggregate principal amount of all Revolving Loans to be (a) either zero or at
least $500,000 and (b) an integral multiple of $100,000.  Each prepayment of
Swing Line Loans shall be in a principal amount of $100,000 or an integral
multiple thereof.  Any prepayment of a Eurodollar Loan on a day other than the
last day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4.
 
1.8           Additional Stock Repurchases.  Clauses (vi) and (vii) of the
proviso to Section 10.9 are deleted and replaced by the following:


(vi)           so long as no Event of Default or Unmatured Event of Default
exists or will result therefrom, (A) the Parent may declare cash dividends to
its shareholders or repurchase shares of its stock in an aggregate amount not
exceeding, for any Computation Period, 15% of EBITDA for such Computation Period
and (B) the Parent may make additional repurchases of shares of its stock in an
aggregate amount not exceeding, during the period from July 30, 2008 through the
Termination Date, $10,000,000; (vii) the Parent may pay cash dividends declared
in accordance with the foregoing clause (vi); and (viii) the Company may pay
dividends to the Parent to the extent necessary to enable the Parent to pay
dividends and repurchase shares to the extent permitted by the foregoing clauses
(vi) and (vii).


 
1.9           Addition of Section 2.3.9.  The following Section 2.3.9 is added
in appropriate numerical sequence
 
2.3.9        Non-Dollar Letters of Credit; Currency Fluctuations.  The Issuing
Lender will determine the Dollar Equivalent of the Stated Amount of any Letter
of Credit denominated in a currency other than Dollars (i) on the date of the
issuance or renewal of such Letter of Credit; (ii) on the date of any change in
the amount available for drawing under such Letter of Credit; (iii) on the date
of any payment or disbursement under such Letter of Credit; (iv) as of the last
Business Day of each month; and (v) on any other date requested by the Issuing
Lender that issued such Letter of Credit or by the Administrative Agent (each
such date, a “Computation Date”).
 
-4-

--------------------------------------------------------------------------------


 
SECTION 2           Representations and Warranties.  Each of the Parent and the
Company represents and warrants to the Administrative Agent and the Lenders
that, immediately after the effectiveness of the amendments set forth in Section
1 above, (a) each warranty set forth in Section 9 of the Credit Agreement shall
be true and correct in all material respects as of the date of the execution and
delivery of this Amendment by the Parent and the Company, with the same effect
as if made on such date (except to the extent stated to relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date), and (b) no Event of
Default or Unmatured Event of Default will exist.
 
SECTION 3          Effectiveness.  The amendments set forth in Section 1 shall
become effective as of the date hereof when the Administrative Agent has
received:
 
(i)           counterparts of this Amendment executed by the Parent, the
Company, each Subsidiary of the Company listed on the signature pages hereto and
each Lender;
 
(ii)           a Confirmation, substantially in the form of Exhibit A, signed by
the Parent, the Company and each Subsidiary Guarantor;
 
(iii)           a certificate of the Secretary or an Assistant Secretary of each
of the Subsidiary Guarantors certifying the names of the officer or officers of
such entity authorized to sign the Confirmation, together with a sample of the
true signature of each such officer (it being understood that the Administrative
Agent and each Lender may conclusively rely on each such certificate until
formally advised by a like certificate of any changes therein).
 
(iii)           all amendment fees payable in connection with this Amendment as
separately agreed to in writing by the Company and the Administrative Agent.
 
SECTION 4           Miscellaneous.
 
4.1           Continuing Effectiveness, etc.  As amended hereby, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.  After the effectiveness of this Amendment, all
references in the Credit Agreement and the other Loan Documents to “Credit
Agreement” or similar terms shall refer to the Credit Agreement as amended
hereby.
 
4.2           Counterparts.  This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, (including
by facsimile) and each such counterpart shall be deemed to be an original but
all such counterparts shall together constitute one and the same Amendment.
 
4.3           Governing Law.  This Amendment and the rights and obligations of
the parties hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Illinois applicable to contracts made
and to be performed entirely within such State.
 
4.4           Successors and Assigns.  This Amendment shall be binding upon the
Parent, the Company, the Lenders and the Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of the Parent,
the Company, the Lenders and the Administrative Agent and the respective
successors and assigns of the Lenders and the Administrative Agent.
 
-5-

--------------------------------------------------------------------------------


 
Delivered as of the day and year first above written.
 
MIDDLEBY MARSHALL INC.




By  /s/ Martin M. Lindsay                                      
Title  Corporate Treasurer




THE MIDDLEBY CORPORATION




By  /s/ Martin M. Lindsay                                      
Title  Corporate Treasurer
 
 

--------------------------------------------------------------------------------


 
BANK OF AMERICA, N.A., as Administrative Agent




By  /s/ Suzanne M. Paul                                          
Title  Vice President




BANK OF AMERICA, N.A., as an Issuing Lender,
as Swing Line Lender and as a Lender




By  /s/ Craig W. McGuire                                       
Title  Senior Vice President



--------------------------------------------------------------------------------




[Other Lenders]

